Case 0:20-cv-61336-XXXX Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NUMBER: ____________________

  CAMMIE HARDING,

                 Plaintiff,

  vs.

  J&T MANAGEMENT, INC.
  d/b/a MCDONALD’S,

              Defendant.
  ______________________________________/

                                             COMPLAINT

         COMES NOW, Plaintiff, CAMMIE HARDING, by and through her undersigned

  counsel, and sues the Defendant, J&T MANAGEMENT, INC. d/b/a MCDONALD’S, and

  alleges as follows:

                                         INTRODUCTION

         1.      This is a proceeding for damages to redress the deprivation of rights secured to

  the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

  temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

  Public Law 116-127..

                                  JURISDICTION AND VENUE

         2.      The Court has jurisdiction over their controversy based upon the FMLA and

  FFCRA, and venue is proper as all acts described herein occurred within this judicial district.

                                              PARTIES

         3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

  juris, and an employee of the Defendant.



                                                   1
Case 0:20-cv-61336-XXXX Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 4



              4.    At all times material hereto, the Plaintiff was an employee and member of a

  protected class within the meaning of the FMLA and the FFCRA.

              5.    At all times material hereto, Defendant was a Florida Corporation doing business

  and services in this judicial district, was the employer or former employer of the Plaintiff, and is

  an employer as defined by the FMLA and FFCRA.

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

              6.    The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

  of this action.

                                        STATEMENT OF FACTS

              7.    The Plaintiff was an employee for the Defendant since April of 2018.

              8.    Plaintiff returned from a cruise on February 8, 2020, and two days later began to

  feel ill.

              9.    Plaintiff notified management and was moved to drinks, but was still concerned,

  given the spreading of COVID-19.

              10.   The next day, February 11, 2020, Plaintiff had a very high fever but still came to

  work.

              11.   The next day, feeling worse, Plaintiff asked to leave early, and was told not to

  come in the next day.

              12.   On February 16, 2020, Plaintiff then went into work to see the schedule and

  noticed that she was off the schedule completely.

              13.   When asking why, Plaintiff learned that she was terminated for job abandonment.




                                                      2
Case 0:20-cv-61336-XXXX Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 4



                                               COUNT I

                                     FFCRA INTERFERENCE

         14.     The Plaintiff incorporates by reference paragraphs 1-13 herein.

         15.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

  under the FMLA as temporarily modified by the FFCRA.

         16.     The Defendant unlawfully interfered with the Plaintiff’s exercise of her FFCRA

  rights by denying her benefits that she was afforded.

         17.     As a direct and proximate result of the Defendant’s unlawful treatment, the

  Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

  future, under the FMLA as temporarily modified by the FFCRA.

         18.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

  costs and expenses related to this litigation under the FMLA as temporarily modified by the

  FFCRA.

         WHEREFORE, the Plaintiff, CAMMIE HARDING, requests that judgment be entered

  against the Defendant for all damages recoverable under the FMLA as temporarily modified by

  the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any

  other lawful and equitable relief this Court deems to be just and proper.

                                     DEMAND FOR JURY TRIAL
     The Plaintiff demands a jury trial.




                                                    3
Case 0:20-cv-61336-XXXX Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 4




        Dated: July 2, 2020.         Respectfully submitted,

                                     Law Offices of Levy & Levy, P.A.
                                     1000 Sawgrass Corporate Parkway, Suite 588
                                     Sunrise, Florida 33323
                                     Telephone: (954) 763-5722
                                     Facsimile: (954) 763-5723
                                     Counsel for Plaintiff

                                     /s/ Chad Levy
                                     CHAD E. LEVY, ESQ.
                                     chad@levylevylaw.com
                                     Secondary: assistant@levylevylaw.com
                                     F.B.N.: 0851701
                                     DAVID M. COZAD, ESQ.
                                     david@levylevylaw.com
                                     F.B.N.: 333920




                                        4
